RICHARDSON, J.
This is an appeal by the City of Klamath Falls from an order granting defendant a new trial on the ground she had not had a hearing or a ruling on her request for court appointed counsel prior to trial.
Defendant was tried in the Klamath Falls Municipal Court in a consolidated trial of 32 overtime parking citations alleging violation of city ordinance. She was found guilty by a jury of all charges. On her appeal to the circuit court she was again found guilty of all charges by a jury and was fined a total of $400. Defendant was not represented by counsel at either trial. Following trial in the circuit court defendant obtained the services of an attorney and moved for a new trial. The motion was granted and the city appeals. We dismiss the appeal on our own motion for want of jurisdiction.1
 There is no appeal from the circuit court to this court in cases involving city ordinance violations arising in municipal court and appealed to circuit court except where the constitutionality of the ordinance is involved. ORS 221.350, 221.360. Since this case does not involve an issue as to the constitutionality of a charter provision or ordinance under which the conviction was obtained we have no jurisdiction to entertain an appeal. City of Salem v. Polanski, 202 Or 504, 276 P2d 407 (1954); Tillamook City v. Bogart, 9 Or App 428, 496 P2d 34 (1972); City of Salem v. Kimball, 5 Or App 49, 482 P2d 191 (1971); City of Portland v. Trumbull Asphalt, 2 Or App 1, 463 P2d 606, Sup Ct review denied (1970).
Appeal dismissed.

The defendant filed no brief and did not raise the issue of jurisdiction during argument.